Citation Nr: 1715902	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-34 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disorder, diagnosed as cervical strain and degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's current cervical spine disorder was incurred during military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, diagnosed as cervical strain and degenerative disc disease, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

The Board notes that it has reviewed some of the Veteran's service treatment records (STRs); however, the Veteran's active duty exit examination is not of record.  She provided some of her STRs and a finding that the rest of her STRs cannot be located has already been made part of the record.  As VA is missing records, there is a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).


Service Connection

The Veteran is claiming entitlement to service connection for a cervical spine disorder, which has been diagnosed as cervical strain in a September 2010 VA examination as well as degenerative disc disease by VA in June 2011.  She asserts this disorder is related to an injury in March 2001 while on active duty, when she was involved in a car accident.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence of record, the Board determines that service connection is warranted for a cervical spine disorder.  Specifically, the Veteran's service treatment records reflect that she was involved in a car accident in March 2001.  In a statement, she described a jolt from the accident that caused her neck to whip backward then forward.  At the time, she complained of pain in her shoulders and neck.  She also felt sore with a dull achy feeling in the same area.  The paraspinal T1-T4 spine, the part of the thoracic spine closest to her cervical spine, was tender to palpitation.  As noted above, she was diagnosed with cervical strain and degenerative disc disease in subsequent post-service evaluations 

As to whether her currently diagnosed cervical spine disorder is related to this incident, the Board relies on statements submitted in the record as well as medical evidence.  Specifically, her ex-husband, at the time a Marine Corporal, stated that he recalled that his wife had significant discomfort in her neck area after the accident.  During the following months and years, she made several appointments with chiropractors.  She continued to have discomfort through the time they divorced in February 2007.  The ex-husband's statements match chiropractor treatment records which indicate treatment in 2004-2005 as well as 2008.  These statements and medical evidence help demonstrate that she suffered from symptoms relating to her car injury from soon after discharge until the time she was diagnosed with cervical strain and degenerative disc disease. 

Although the September 2010 VA examiner provided an opinion opining against the grant of service connection, the Board assigns this opinion little probative value.  As noted by the Veteran's representative, the failure of the examiner to take into account her statements while relying solely on the alleged lack of medical documentation makes the opinion inadequate.  Additionally, the examiner found that despite her statements regarding her multiple visits to a chiropractor, she had not been treated by a physician for her condition.  The Board finds this thinking to be unsound, and fact that she obtained treatment for a spine condition from a chiropractor suffices to show that she sought out and received medical care. 

Therefore, the Board finds that service connection for a cervical spine disorder is warranted.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine, including its heightened duty as a result of missing records, in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disorder, diagnosed as cervical strain and degenerative disc disease, is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


